Citation Nr: 1129195	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This decision, in pertinent part, denied the Veteran's claim for service connection for post traumatic stress disorder (PTSD).  The Board remanded the claim in January 2007 and March 2010 so that additional development of the evidence could be conducted.  

As noted in the INTRODUCTION section of the Board's March 2010 remand, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) considered a case in which the Board had denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  In vacating the Board's decision, the Court pointed out that a claimant cannot be held to a "hypothesized diagnosis--one he is incompetent to render"--when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.

In this case in March 2010, the Board observed that an issue concerning entitlement to service connection for a mental disorder, "to include depression, affective disorder and psychosis," was denied by the RO in June 2001.  The Veteran was informed of this decision in July 2001 but did not appeal the matter.  That decision is final.  38 U.S.C.A. § 7105.  The claim may not be reopened unless new and material evidence is received.  38 U.S.C.A. § 5108.

The Board noted that a January 2009 letter from a VA clinical psychologist noted that, in addition to PTSD, the Veteran also currently suffered from "Psychosis, Not Otherwise Specified (NOS)."  The psychologist added that this psychosis could at least as likely as not have been caused by the Veteran's claimed in-service stressors.  The letter also included a diagnosis of depression.

Based on these facts, to include the findings of the Court in Clemons, and cognizant of the prior finally denied claim for service connection for psychosis and depression in June 2001, the Board determined in March 2010 that this claim should be referred to the RO so that the Veteran could be provided pertinent laws and regulations concerning the reopening of a previously denied claim.  Here, the Board finds that the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In referring this matter the Board in March 2010 also took note of the Court's finding in Bernard v. Brown, 4 Vet. App. 384, 394 (1993), that where the Board addressed a question that had not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby.  In this case, the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disorder, to include psychoses and depression, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's March 2010 remand, it was determined that the Veteran had, during the processing of his claim, identified five stressors related to his military service which he contended caused him to have PTSD.  These stressors are all set out, and described in detail, in the Board's March 2010 remand.  In finding that additional stressor development was necessary, the Board in its March 2010 remand directed, inter alia, that the following be completed:

1.  The RO must review the entire claims file, including the Veteran's medical treatment records and previous statements of stressors, and any information submitted by other individuals or otherwise obtained pursuant to this remand, and prepare a summary of all claimed stressors.  The RO should also confirm the Veteran's unit, MOS, dates during which the Veteran was associated with his unit(s).  A summary of the stressors, and all associated documents, should be sent to the Commandant of the Marine Corps, Headquarters, Personnel Management Support Branch (Code MSB-10), Quantico, Virginia, 22134, or if otherwise indicated, to the Marine Corps Historical Center, Archives Section, Unit Diaries, Washington Navy Yard, 1254 Charles Morris Street, S.E., Washington, DC, 20734.  The Marine Corps should be requested to provide any information that might corroborate the Veteran's alleged stressors.  If the RO is unable to corroborate a stressor, the RO must inform the Veteran of the results of the requests for information about the stressors.

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

The claim file shows that this stressor summary was not prepared.  Hence, the development ordered in March 2010 by the Board appears not to have been sufficiently accomplished.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, additional action is therefore required.

The Board also pointed out in its March 2010 remand that development ordered as part of the January 2007 remand had not occurred; namely, having a medical or mental health professional, after reviewing certain evidence relevant to the Veteran's contentions of his having incurred an in-service assault, opine as to whether it was indicated that a personal assault in fact occurred.  The Board therefore, in May 2010 ordered, to satisfy due process concerns, that evidence of record pertaining to the occurrence of an in-service personal assault should be referred to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

Specifically, the following development was ordered to take place by the Board in March 2010:

2.  The RO should also refer all of the statements of record, to include the above-mentioned statements from the Veteran's fellow serviceman (see VA Form 21-4138, dated in March 2007), the April 2008 letter submitted from his sister, and the January 2009 letter from the Veteran's cousin to a medical or mental health profession for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

This development was not done.  Stegall.  

The Board also ordered that the Veteran should be afforded a VA psychiatric examination, "only if" any stressors were verified as a result of the requested development."  While the stressor verification development was not completed, a VA psychiatric examination was nonetheless afforded the Veteran.  The examination report is dated in August 2010; the report does not include a diagnosis of PTSD.  It does, however, include diagnoses of psychotic disorder, NOS [not otherwise specified] and antisocial personality disorder.  The examiner is also shown to have commented on the "three" stressors brought up by the Veteran during his interview; the examiner, however, did not comment on all five stressors set out in the Board's March 2010 remand.  

The Board also points out that in correspondence (VA Form 21-4142 -- Authorization and Consent to Release Information) provided by the Veteran's accredited representative to the AMC in June 2011 was the name of two treatment providers who had treated the Veteran essentially throughout all of 2011.  It does not appear that VA attempted to obtain these records.  While remand of this claim is unfortunately again indicated, the RO/AMC should obtain these private medical records as they may contain information relevant to the matter at hand.  VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO/AMC should obtain for the record copies of treatment records pertaining to all medical and/or psychiatric treatment provided the Veteran by the two named providers as part of the VA Form 21-4142--Authorization and Consent to Release Information received by the AMC in June 2011.  If any of these records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

2.  The RO/AMC must review the entire claims file, including the Veteran's medical and psychiatric treatment records-to include all medical and psychiatric records (including those obtained in conjunction with the development ordered in 1. above) and previous statements of stressors, and any information submitted by other individuals or otherwise obtained pursuant to this remand, and prepare a summary of all claimed stressors.  The RO/AMC should also confirm the Veteran's unit, MOS, dates during which the Veteran was associated with his unit(s).  A summary of the stressors, and all associated documents, should be sent to the Commandant of the Marine Corps, Headquarters, Personnel Management Support Branch (Code MSB-10), Quantico, Virginia, 22134, or if otherwise indicated, to the Marine Corps Historical Center, Archives Section, Unit Diaries, Washington Navy Yard, 1254 Charles Morris Street, S.E., Washington, DC, 20734.  The Marine Corps should be requested to provide any information that might corroborate the Veteran's alleged stressors.  If the RO is unable to corroborate a stressor, the RO must inform the Veteran of the results of the requests for information about the stressors.

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  The RO/AMC should also refer all of the statements of record, to include the statements from the Veteran's fellow serviceman (see VA Form 21-4138, dated in March 2007), the April 2008 letter submitted from his sister, and the January 2009 letter from the Veteran's cousin to a medical or mental health profession for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

4.  Thereafter, if, and only if, any stressors are verified as a result of the requested development, the Veteran should be scheduled for a VA psychiatric examination.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination; the examiner must indicate that the claims folder was reviewed.  Any testing deemed appropriate by the examiner should be conducted, including PTSD specific diagnostic tests.  A complete rationale should be provided for any opinion expressed.  The examiner should report whether a diagnosis of PTSD, based on a finding of the credible/verified stressor(s), can be made under the criteria of the DSM-IV.  If the Veteran's symptomatology is indicative of PTSD, the examination report should include a response to the following:

State a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's PTSD is the result of his exposure to the credible/verified stressor(s) in service-to include the Veteran-to include his being the victim of an in-service personal assault -- as opposed to being due to some other factor or factors.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the claims folder should be reviewed by the RO/AMC to ensure that the foregoing requested development has been completed; if not, corrective procedures should be implemented.  See Stegall.

7.  After an appropriate period of time, or after the Veteran indicates he has no further evidence to submit, his claim for entitlement to service connection for PTSD must be readjudicated by the RO/AMC.  In the event that the claim is not resolved to the satisfaction of the appellant, he should be provided a supplemental statement of the case (SSOC) which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  He should be given the opportunity to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

